 
EXHIBIT 10.1


RETIREMENT AND SEPARATION AGREEMENT AND GENERAL RELEASE




This is a Retirement and Separation Agreement and General Release (“Agreement”)
between AngioDynamics, Inc. (“Employer”) and D. Joseph Gersuk (“Employee”) in
complete settlement of all issues concerning Employee’s retirement and
termination of employment with Employer.  As used in this Agreement, “Employer”
shall mean AngioDynamics, Inc. and its parent(s), subsidiaries, predecessors,
divisions, affiliates, successors, assigns, and all of its and their current and
former directors, officers, employees, and agents (in their individual and
representative capacities); “Employee” shall include D. Joseph Gersuk and his
heirs, executors, administrators, and assigns.
 
TERMS


For mutual consideration, including Employee’s right to receive certain payments
and benefits under this Agreement, and the Employer’s right to be free from
legal action initiated by, or on behalf of Employee, the parties agree to the
following:


1.  Termination of Employment.  Employee’s last day of active employment with
the Employer will be January 31, 2013. (hereinafter “Retirement Date”).  The
employment relationship is permanently and irrevocably severed, and the Employer
has no obligation to re-employ Employee.


2.  Within fifteen (15) days of Retirement Date, Employer has provided or will
provide the following, provided that Employee fully complies with all
obligations under this Agreement, including the requirement to transition all
responsibilities as determined and required by Employer by January 31, 2013.


3.  Payment and Benefits.  After the Employer receives the executed original of
this Agreement, Employee will be eligible to receive the following from the
Employer:
 
a.  Severance.  Employer shall provide base salary continuation payment from
February 1, 2013 to September 30, 2013, at regular payroll intervals and subject
to applicable withholdings and deductions.
 
b.  Stock Options and Restricted Stock Units.  All equity awards held by
Employee shall be governed by the terms of the 2004 Stock and Incentive Award
Plan, as amended (the “Plan”), and the applicable grant agreements.   Pursuant
to Employee’s retirement, Employer and Employee shall enter into amendments of
the applicable agreements which shall provide for continued vesting of all
equity awards held by Employee through January 31, 2015.   In addition, each
grant agreement amendment with respect to an option agreement shall include
terms providing that Employee shall have three months from January 31, 2015 to
exercise any vested options pursuant to the terms of the Plan and the applicable
grant agreement, unless such options shall earlier terminate pursuant to their
terms.    The grant agreement amendments shall be substantially in the form
attached hereto as Exhibit A-1 and Exhibit A-2.
 
c.  Payment for accrued but unused vacation pay;
 
d.  Bonus.  In the event that the Compensation Committee of the Board of
Directors of Employer determines that a bonus is earned and payable under the
FY13 Sr. Executive Incentive Compensation Plan, a pro-rated portion of the bonus
for June 1, 2012
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
through November 30, 2012, (6/12 of target) will be paid to Employee in
accordance with the customary payment schedule and practices of Employer.
 
e.  Employer offers continuation of group health, dental, vision and
prescription drug coverage maintained by Employer (“Health Plan”) in which
Employee is enrolled on the Retirement Date, pursuant to the continuation
coverage and requirements of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”), measured from the Retirement Date.  Notification of conditions to
continue these benefits will be provided to Employee as required by COBRA
regulations.  Coverage is subject to the terms of the Health Plan.  Employer
reserves and retains the right to select the health care provider of such Health
Plan and makes no promises, express or implied, with regard to specific coverage
provided or premiums charged.  If Employee elects continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA, the Employer
will provide payments on behalf of the Employee for the COBRA premiums (at the
coverage levels in effect immediately prior to Employees termination) until the
earlier of (i) a period of eight (8) complete months from February 1, 2013 to
September 30, 2013, (ii) until Employee has secured other employment, or (iii)
the date Employee is no longer eligible to receive continuation coverage
pursuant to COBRA.

 
4.  Except as provided in paragraph “3”, all other employee benefits will cease
on the Retirement Date.


5.  Consultation and Transition.


a.  Employee shall consult with the Employer on an as-needed basis and shall
fully cooperate with the Employer in transitioning all pending matters,
including but not limited to, responding to all questions concerning pending
business matters and projects, plans, locating files, documents, records, data
of any type, and explain any processes, negotiations, or other business
matters.  Employee will also satisfactorily perform all expectations established
by the Employer for the transition of duties.


b.  Employee agrees to maintain a positive attitude, a high level of
professionalism and acceptable productivity levels.


c.      Employee also agrees to provide reasonable assistance to the Employer
and cooperate with the Employer in relation to its prosecution or defense of any
litigation or other controversies, if Employee has, either directly or
indirectly, any documents or information that could lead to the discovery of
admissible evidence in such litigation or controversies.


6.  Other Payments and Benefits.  Employee understands that the payments
described in paragraph “3” shall be in lieu of, and not in addition to, any
payments to which Employee might otherwise be entitled under any retirement,
severance or separation pay policy sponsored by the Employer or any other plan,
policy, or benefit provided or sponsored by the Employer.  Employee acknowledges
that the payments provided for herein include the entire amount of consideration
to which Employee is entitled.  Employee agrees not to seek any further
compensation in connection with the matters encompassed in this Agreement or
arising from Employee’s employment with the Employer.

 
 
2

--------------------------------------------------------------------------------

 
 
 
7.  Employee Release.  Employee knowingly RELEASES AND DISCHARGES Employer from
all claims, actions, causes of action, suits, charges, damages and demands
whatsoever, in law or equity, which Employee ever had, has or hereafter may have
against Employer, directly or indirectly, whether known or unknown, from the
beginning of his/her employment to the date of this Agreement.  Employee
acknowledges that this Release includes all claims arising out of his employment
and the termination of that employment, whether before courts, administrative
agencies, or other forums wherever situated, including but not limited to all
claims under Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Rehabilitation Act of 1973, Sections 1981 through 1988 of Title 42 of the United
States Code, the Americans with Disabilities Act, as amended, the Fair Labor
Standards Act, the National Labor Relations Act, as amended, the Equal Pay Act,
the Family and Medical Leave Act, as amended, the Employee Retirement Income
Security Act (ERISA), the Occupational Safety and Health Act, as amended, the
New York Human Rights Law, the New York Labor Law, the nondiscrimination and/or
retaliation provisions of the New York Workers’ Compensation Law, and any other
federal, state or local employment laws and regulations, and all common law
claims of the State of New York, including, but not limited to, claims of
express or implied contract, wrongful discharge, defamation, slander,
intentional and negligent infliction of emotional distress, and all claims for
attorneys’ fees, costs and expenses, and any other claims arising out of or
related to Employee’s employment with Employer, and the termination of that
employment, but specifically excepting from this Release Employer’s obligations
to Employee under this Agreement.  The payments set forth in paragraph “3” are
contingent on Employee executing and providing to Employer the General Release
attached as Appendix “A” on the Retirement Date.  If Employee fails to sign the
General Release, Employer shall have no obligation to make any separation
payments under this Agreement, but all other terms of this Agreement shall
remain in effect.


8.  Covenant Not to Sue.  Except as described in paragraph “9” below, Employee
represents and warrants that Employee has not filed and will not file any claim,
charge or lawsuit (civil, administrative or criminal) against the Employer,
either individually in any type of proceeding or as a member of a class, based
upon acts, occurrences or events occurring prior to the signing of this
Agreement.  If Employee breaches this provision and files an action falling
within its scope, Employee agrees to indemnify Employer for all costs, including
court costs and reasonable attorneys’ fees, incurred by Employer in the defense
of such action or in establishing or maintaining the application or validity of
this Agreement or the provisions thereof.


9.  EEOC Proceedings.  Employee understands that nothing in this Agreement
prevents Employee from filing an action to enforce this Agreement or from filing
a charge with the Equal Employment Opportunity Commission (“EEOC”) or
participating in any investigation or proceeding conducted by the
EEOC.  However, Employee understands and agrees that Employee is waiving any
entitlement or right to recover any relief as a result of any such EEOC
proceeding.


10.  No Admission of Liability.  By entering into this Agreement, neither the
Employer nor Employee admits any wrongdoing or liability.  Employee acknowledges
that the Employer has not violated any law, statute, ordinance, contract, duty
or obligation whatsoever, committed any tort, or engaged in any wrongful conduct
with respect to Employee.


11.  Restrictive Covenants.

 
 
3

--------------------------------------------------------------------------------

 
 
 
 a.           Confidentiality of Confidential Employer Information.
 
i.           Employee represents and warrants that, unless compelled or
expressly permitted by operation of law, Employee shall not disclose, reveal,
publish, or in any other manner communicate to any third party, whether written
or oral, any information obtained during Employee’s period of employment that is
or may be considered proprietary or confidential to Employer.
 
ii.           Employee also agrees that any existing agreements in place with
the Employer concerning secrecy, security, ideas and confidential data will
remain in full force and effect.  Employee acknowledges and reaffirms his
commitment to abide by the Employee Confidentiality Agreement (“Confidentiality
Agreement”), executed on insert date, a copy of which is attached as Appendix
“B.”
 
iii.           If Employee is required by law or valid court order to disclose
information that is precluded by this Agreement or the Confidentiality
Agreement, Employee shall utilize his best efforts to provide advance written
notice to Employer to allow Employer an opportunity to contest the impending
disclosure.


 b.           Employee recognizes and acknowledges that, in the course of his
employment with the Employer; he obtained knowledge of confidential and
proprietary information of a special and unique nature and value and became
familiar with the Employer’s trade secrets relating to the conduct and details
of the Employer’s business.  Therefore, it is possible that he could cause grave
and irreparable harm to the Employer, which could not be adequately compensated
by monetary damages, if he violated the restrictive covenants in this Agreement
or the Confidentiality Agreement.
 
 c.           Employer acknowledges and agrees that the restrictive covenants in
this Agreement and in the Confidentiality Agreement are reasonable and properly
required for the adequate protection of the Employer’s business.  Employer
further agrees that he will not raise any issue of reasonableness as a defense
in any proceeding to its enforcement.  If any geographical or time limitation is
deemed to be unreasonable by a court of competent jurisdiction, Employer agrees
and submits to the reduction of the geographical or time limitation to a limit
as the court shall deem to be reasonable.
 
 d.           In the event of an actual or threatened breach of paragraph “11”
of this Agreement or of the Confidentiality Agreement, Employee acknowledges
that the Employer will be irreparably damaged and that the Employer is entitled
to an injunction restraining him from violating the restrictive
covenants.  Nothing in this Agreement or the Confidentiality Agreement shall be
construed as prohibiting the Employer from pursuing any other available remedies
for such breach or threatened breach of this Agreement or the Confidentiality
Agreement.  In the event of a breach of this covenant or a breach of any other
covenant stated in this Agreement, Employer shall be relieved of its obligation
to make any remaining payments under this Agreement and shall be entitled to
commence a civil action to recover all payments previously made or its actual
damages, whichever is greater, unless otherwise prohibited by law.  If one or
more provisions of this Agreement or the Confidentiality Agreement are
determined by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforcement of the
remaining provisions shall not in any way be affected or impaired.


12.  Non-Disparagement.  Each of the Employer and Employee agrees to not engage,
at any time, in any action or conduct that either directly or indirectly
disparages, mistreats, or hurts the other party or any of the other party’s
employees, officers, or representatives (as applicable), or
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
that results in the disparagement, mistreatment, or injury of the other party or
any of the other party’s employees, officers, or representatives (as
applicable).


13.  Non-Solicitation
 
a.           Solicitation of Business Relations:
 
Employee agrees that for a period of twenty Four (24) months after the
Retirement Date, he will not solicit, induce, attempt to induce, appropriate,
direct, or assist another to appropriate or direct, or provide any services to
any current customer, supplier, licensee, or other business relation (defined as
any customer, supplier, licensee, or other business relation of Employer with
whom Employee had dealings and/or for whom Employee performed services at any
time during the last two (2) years of Employee’s employment with Employer) to
cease doing business with Employer (including, without limitation, making any
negative statements or communications concerning Employer or any of its
directors, officers, or employees).
 
b.           Non-Solicitation of Employees.
 
Employee agrees that for a period of twenty four (24) months after the after the
Retirement Date, he will not solicit, interfere with, encourage, endeavor, or
engage in discussions with any employee or independent contractor of Employer
for the purpose of (or with a view toward) having such employee or independent
contractor leave the employment (or independent contractor assignment) of
Employer for any reason.
 
 c.           In the event of an actual or threatened breach of paragraph “13”
of this Agreement, Employee acknowledges that the Employer will be irreparably
damaged and that the Employer is entitled to an injunction restraining him from
violating the restrictive covenants.  Nothing in this Agreement shall be
construed as prohibiting the Employer from pursuing any other available remedies
for such breach or threatened breach of this Agreement.  In the event of a
breach of this covenant or a breach of any other covenant stated in this
Agreement, Employer shall be relieved of its obligation to make any remaining
payments under this Agreement and shall be entitled to commence a civil action
to recover all payments previously made or its actual damages, whichever is
greater, unless otherwise prohibited by law.  If one or more provisions of this
Agreement are determined by a court of competent jurisdiction to be invalid,
illegal, or unenforceable in any respect, the validity, legality, and
enforcement of the remaining provisions shall not in any way be affected or
impaired.
 


14.  Employment Reference.  In response to requests for job references, the
Employer shall limit its response to confirmation of Employee’s dates of
employment with the Employer, positions held, and with written authorization
from the Employee, will also provide pay rates.  If further information is
requested, the Employer shall state that its policy is not to provide any
further information.


15.  Older Worker Benefit Protection Act.  Employee acknowledges and agrees that
in accordance with the terms of the Age Discrimination in Employment Act
(“ADEA”), as amended by the Older Workers Benefit Protection Act:
 
 
 
5

--------------------------------------------------------------------------------

 

 
a.  Employee has read and understands this Agreement and knowingly and
voluntarily entered into this Agreement without fraud, duress, or any undue
influence.


b.  Employee acknowledges that by this Agreement the Employer advised Employee
in writing to consult with an attorney before signing this Agreement.


c.  Employee understands the language of this Agreement and its meaning,
particularly with respect to Employee’s waiver and release of any claims against
the Employer.


d.  Employee has been afforded twenty-one (21) days to consider the terms of
this Agreement, but may voluntarily elect to sign the Agreement in a shorter
period of time in order to receive the consideration set forth in paragraph “3”.


e.  Employee can accept the terms of this Separation Agreement by providing an
executed agreement to Mary Cregut, Vice President of Human Resources,
AngioDynamics, Inc., 14 Plaza Drive, Latham, NY 12110 or by facsimile at (518)
798-1435, by 5 p.m. on December 10, 2012.


f.  Employee has seven (7) days following the execution of this Agreement to
revoke the Agreement, and the Agreement will not become effective or enforceable
until the seven (7) day period has expired.  Employee may revoke the Agreement
by ensuring written notice of revocation is received by the Employer by 5 p.m.
on the seventh (7th) calendar day following the execution of this Agreement.


g.  Employee is receiving payment and other consideration from the Employer that
Employee would not otherwise be entitled to.


h.  Employee is not waiving any rights or claims that may arise after the date
this Agreement is executed.


16.  Tax Obligations.  Employee acknowledges that the Employer has not given any
advice as to the characterization of payments received under this Agreement for
any personal tax responsibility such payments may generate.  Should any taxing
authority challenge Employee’s treatment or characterization of the payments,
Employee acknowledges that the Employer has no obligation whatsoever to
indemnify, defend, aid, pay or reimburse Employee for any underpayment,
overpayment, penalty or interest charge the taxing authority may assess against
or claim is due from Employee.


17.  Confidentiality of Agreement.  Employee shall keep the existence and
contents of this Agreement confidential and shall not disclose it or its terms
to any third party, except for the purposes of enforcement, as a defense to any
administrative or legal proceeding or as otherwise required by law.  The terms
of this paragraph shall not apply to such disclosures to Employee’s attorney,
financial advisors or spouse, or factual disclosures as may be required pursuant
to court order or subpoena or as part of any EEOC proceedings.  Employee further
acknowledges that if a court of competent jurisdiction determines that Employee
has breached this confidentiality provision, Employee shall, without prejudice
to any other remedies the Employer may have, be liable to pay liquidated damages
to the Employer in an amount equal to the payments described in paragraph “3”
less one hundred dollars ($100.00).  Employee and the Employer acknowledge that
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
in the event of a breach of this provision, the exact amount of damages suffered
by the Employer would be difficult to ascertain with certainty, and that the
amount provided herein is reasonably proportionate to the amount of damages that
would be suffered.


17.       Return of Company Property/Confidential Information.  Upon Retirement
Date, Employee shall return any and all Employer property, including, without
limitation, any documents, records, communications, or similar visual or
conceptual presentations of any type, and all duplicates and copies thereof,
regardless of the form in which they exist or are stored, that contain any
Confidential and Proprietary Information, including but not limited to,
financial information, business and strategic plans, and other similar
confidential materials or information, and any other equipment or other property
that belongs to the Employer.


18.       Choice of Law/Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to New York’s rules regarding choice of law.  Any proceeding between the parties
relating to this Agreement shall be held in a court of competent jurisdiction in
the State of New York.  All parties agree to be subject to the personal
jurisdiction of the courts of New York.


19.       Severability.  The language of all parts of this Agreement shall be
construed as a whole, according to its fair meaning and not strictly for or
against either party.  If any provision or part of this Agreement is deemed to
be invalid or unenforceable for any reason, such provision or part shall be
treated as if it were deleted from the Agreement and the remainder of the
Agreement shall remain in full force and effect.


20.       Notice.  Any notice required to be given to either party under this
Agreement shall be deemed effectively given when personally delivered or sent by
certified or registered mail, postage prepaid, as follows:
 

To the Employer: 
Vice President of Human Resources 
AngioDynamics, Inc.
14 Plaza Drive
Latham, New York 12110
        To Employee: 
D. Joseph Gersuk 
36 East Ridge Road
Loudonville, NY  12211
 

 
or to such other address as either party may designate by like notice. Any
notice, consent or other communication required or permitted to be given
hereunder shall be deemed to have been given on the date of mailing or personal
delivery.


21. Complete Defense.  Employee understands and agrees that this Agreement may
be  pled by Employer as a complete defense to any claim or entitlement which may
be asserted by Employee, or on his/her behalf, in any suit, claim or proceeding
against Employer concerning any matter arising up to and including the date of
execution of this Agreement.


22.       Miscellaneous.  Employee represents and warrants that Employee has not
taken action contrary to the terms of this Agreement from the date of this
Agreement to the date the
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
Employee executes this Agreement.  Any such action contrary to the terms of this
Agreement will void the terms of this Agreement and Employee will not be
entitled to the benefits described herein.


This signed Agreement, together with the Employee Confidentiality Agreement,
dated and attached as Appendix “B,” set forth the entire Agreement between the
Employer and Employee and supersedes any and all prior agreements and
understandings whether oral or written.  This Agreement may not be modified
except by a writing signed by both parties.
 

             
Dated:  November 19, 2012
 
     /s/ D. Joseph Gersuk                  D. Joseph Gersuk                  








  Employer          
Dated:  November 19, 2012
By:
      /s/ Mary Cregut                   Mary Cregut                    VP of
Human Resources          



 
 

 
 
8

--------------------------------------------------------------------------------

 


Appendix “A” 
General Release


D. Joseph Gersuk, for and in consideration of the sum of ONE DOLLAR AND NO CENTS
($1.00), and other good and valuable consideration, receipt of which is hereby
acknowledged,  for himself and his heirs, administrators, representatives,
successors, and assigns unconditionally releases and forever discharges
AngioDynamics, Inc., its parent, subsidiary and affiliated corporations,
divisions, successors, predecessors and assigns, and all of their current and
former officers, directors, trustees, employees, and agents, in their individual
and representative capacities (hereinafter collectively referred to as the
“Employer”), from any and all actions or causes of action, suits, damages,
claims, debts, promises, agreements, proceedings, complaints, and demands
that  ever had, now has, or may ever have against the Employer, directly or
indirectly, whether asserted or unasserted, whether known or unknown, arising
out of, or related in any way to, all matters of whatever nature.  This release
includes, but is not limited to, claims under Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act, the Civil Rights
Act of 1991, the Rehabilitation Act of 1973, Sections 1981 through 1988 of Title
42 of the United States Code, the Americans with Disabilities Act, as amended,
the Fair Labor Standards Act, the National Labor Relations Act, as amended, the
Equal Pay Act, the Family and Medical Leave Act, as amended, the Employee
Retirement Income Security Act (ERISA), the Occupational Safety and Health Act,
as amended, the New York Human Rights Law, the New York Labor Law, the
nondiscrimination and/or retaliation provisions of the New York Workers’
Compensation Law, and any other federal, state or local employment laws and
regulations, and all common law claims of the State of New York, including, but
not limited to, claims of express or implied contract, wrongful discharge,
defamation, slander, intentional and negligent infliction of emotional distress,
and all claims for attorneys’ fees, costs and expenses, and any other claims
arising out of or related to Employee’s employment with Employer, and the
termination of that employment; provided, however, that this shall not affect
entitlement, as of January 31, 2013 to any vested accrued benefit to which he is
entitled under any employee benefit plan subject to ERISA or his right to
enforce the terms of a certain Retirement and Separation Agreement executed by
D. Joseph Gersuk and Employer, dated  _________, 2012.


D. Joseph Gersuk understands that nothing in this Release prevents him from
filing a charge (including a challenge to the Separation Agreement) with the
Equal Employment Opportunity Commission (the “EEOC”) or participating in any
investigation or proceeding conducted by the EEOC or brought by the EEOC on his
behalf.  However, D. Joseph Gersuk understands and agrees that he is waiving any
right to recover any relief because of any such EEOC proceedings or any
subsequent legal action brought by the EEOC on his behalf.


IN WITNESS WHEREOF D. Joseph Gersuk has signed this General Release on this ____
day of ___________, 2012.


STATE OF ___________________  
)                                                                                          _____________________________
COUNTY OF __________________
 )  ss.:                                                                                     D.
Joseph Gersuk


On this ____, day of _______ 2012, before me personally appeared D. Joseph
Gersuk to me known and known to me to be the same person described in and who
executed the foregoing general release, and he duly acknowledged to me that he
executed the same.
 
______________________________
Notary Public


9

--------------------------------------------------------------------------------
